                                        Case 2:18-cv-01717-RFB-BNW Document 65 Filed 09/06/19 Page 1 of 3


                                    1   THE GALLIHER LAW FIRM
                                        Keith E. Galliher, Jr., Esq.
                                    2   Nevada Bar No. 220
                                    3   Jeffrey L. Galliher, Esq.
                                        Nevada Bar No. 8078
                                    4   1850 East Sahara Avenue, Suite 107
                                        Las Vegas, Nevada 89104
                                    5   Telephone: (702) 735-0049
                                        Facsimile: (702) 735-0204
                                    6   kgalliher@galliherlawfirm.com
                                    7   jgalliher@galliherlawfirm.com
                                        Attorneys for Plaintiff
                                    8                                              --o0o--

                                    9                              UNITED STATES DISTRICT COURT
                                   10                                        DISTRICT OF NEVADA
                                   11
                                                                                             CASE NO.: 2:18-cv-01717-RFB-BNW
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204
 THE GALLIHER LAW FIRM




                                   12    DUKE THOMAS NGUYEN,
    Las Vegas, Nevada 89104




                                   13    Plaintiff,
                                   14
                                         v.
                                   15
                                         PTS OF AMERICA, LLC, A Foreign Limited
                                   16    Liability Company; U.S. CORRECTIONS, LLC,
                                         A Foreign Limited Liability Company; JACOB
                                   17
                                         EVETTS, an Individual; RYAN RIVERA, an
                                   18    Individual; ZACHARY BRANDON, an
                                         Individual; MICHAEL COLEMAN, an
                                   19    Individual; TRANSPORTATION EMPLOYEES
                                         DOE 1- 10; DOES 11-99 inclusive, ROE
                                   20    CORPORATIONS 100-199, inclusive,
                                   21
                                         Defendants.
                                   22

                                   23
                                                                         AFFIDAVIT OF SERVICE
                                   24
                                                                         U.S. CORRECTIONS, LLC
                                   25

                                   26
                                   27

                                   28
                                                                                     1
Case 2:18-cv-01717-RFB-BNW Document 65 Filed 09/06/19 Page 2 of 3
Case 2:18-cv-01717-RFB-BNW Document 65 Filed 09/06/19 Page 3 of 3
